IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HASSAN WALLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1617

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed February 17, 2015.

Petition for Writ of Certiorari.

Hassan Waller, pro se, Petitioner.

Jennifer Parker, General Counsel, Barbara Debelius, Assistant General Counsel,
Department of Corrections, Tallahassee, and Sarah J. Rumph, and Mark Hiers,
Assistant General Counsel, Florida Commission on Offender Review, Tallahassee,
for Respondent.




PER CURIAM.

      DENIED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.